DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on 02/04/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giaquinta et al. (US 2007/0010396 A1).
Considering claim 1, Giaquinta discloses a method for depositing a catalyst layer onto a porous conductive substrate [0111], comprising: 	providing a catalyst ink comprising catalyst particles suspended in a solvent [0095]; 	depositing the catalyst ink onto a porous conductive substrate, wherein the solvent of the deposited catalyst ink is frozen [0095]; and 	sublimating the frozen solvent, leaving the catalyst layer [0095].

Considering claim 4, Giaquinta discloses the catalyst comprises copper particles (abstract). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giaquinta et al. (US 2007/0010396 A1).
Considering claim 3, Giaquinta teaches examples of such sublimable solvents that also dissolve many metal-containing compounds and metals include water, alcohols [0073].
Giaquinta does not discloses using isopropanol in tert-butanol as a solvent.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a solvent that is suitable for the catalytic ink composition, and suitable solvents can be water or alcohols. 
Considering claim 7, Giaquinta teaches sublimation rate may be enhanced by adding heat (e.g., raising the temperature of the solvent) and/or decreasing the atmospheric pressure to which the solvent is exposed.
Giaquinta does not explicitly disclose sublimating the solvent by passing air.
However, it would have been obvious to one of ordinary skill in the art to apply air flow to the coating formed from the catalyst ink disposed on porous substrate of  Giaquinta, because it is well known that flowing air over a solvent will enhance sublimation, as such air flow will reduce vapor pressure at the solvent surface.

Claims 5, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giaquinta et al. as applied to claim 1 above, and further in view of Noda et al. (US 2011/0262828 A1).
Considering claims 5 and 6, Giaquinta is silent as to the presence of hydrophobic polymer particles in the catalyst ink.
However, Noda discloses that a catalyst ink may comprise water-repellent agents such as PTFE, polyvinylidene fluoride (PVDF) [0134].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a water-repellent agent such as PVDF, because Giaquinta is only generally discloses catalyst slurry (ink) and Noda discloses that it is known to add water repelling agents to catalyst inks. Therefore, one would have gone to Noda for further guidance with respect to the catalyst ink composition.

Considering claim 8, Giaquinta is silent as to the as to the t thickness of the catalyst layer.
However, Noda teaches the thickness of the electrode catalyst layer formed in this manner can be appropriately determined by a person skilled in the art according to the shapes of the catalyst 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a water-repellent agent such as PVDF, because Giaquinta is only generally discloses catalyst slurry (ink) and Noda discloses that it is known to select the thickness of the catalyst layer depending on the shapes of the catalyst particles, the surface area of the catalyst material, etc., and the thickness may be for example 0.3-20 µm [0151], which overlaps the claimed range of more than 10 µm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the recited range because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.

	
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  novel and inventive over the prior art of record. The closest prior art (Giaquinta et al. US 2007/0010396 A1) discloses the method of depositing a catalyst layer on a gas diffusion layer, freezing the ink and .
The prior art of record does not disclose nor suggest the instantly claimed invention as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/Examiner, Art Unit 1794